DETAILED ACTION
An amendment, amending claim 4, was entered on 11/2/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that a skilled artisan would not look to Wu for the purpose of improving electrodes for electrolysis.  This is not persuasive.  The current rejection does not suggest that Wu teaches improvement of electrodes for electrolysis.  Instead, Wu teaches that octylamine is a suitable solvent for forming a solution of palladium chloride.  This teaching is directly related to a problem faced by the inventor and Takeuchi (i.e. forming a solution of a platinum metal precursor) and a person of ordinary skill in the art would have been motivated to consider the teaching of Wu in this context regardless of what the solution is used to form.
Applicant also argues that Wu does not teach the technical effect obtained by using an amine.  This is not persuasive.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that the cited art teaches a C4 glycol ether and not the currently amended limitation which requires a C5-C8 glycol ether.  This is persuasive.  However, a new rejection is presented below in response to this amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 4-6, 9, 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2015/0259811) in light of Wu et al. (US 2012/0308719) and Shiho et al. (US 2003/0008157).
Claims 4, 6, 9, 10, 14 and 15:  Takeuchi teaches a process of preparing an electrode for electrolysis (Abst.) comprising the steps of: preparing a coating solution containing a platinum group metal precursors, such as ruthenium chloride or palladium chloride (¶ 0057-0066), a rare earth metal precursor, such as cerium chloride (¶¶ 0057-066), and an organic solvent (¶ 0057); applying the solution to form a catalyst layer (¶ 0055); drying the catalyst layer at 30-80°C (¶ 0070); and heating the dried layer at 350-600˚C (¶ 0072).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a drying temperature of 70-80˚C.
Takeuchi, however, fails to teach that an amine-based solvent is included in the composition.  Wu teaches a process of forming a platinum metal layer from a composition comprising palladium chloride (¶ 0005) and explains that a suitable solvent for palladium chloride is octylamine (claimed C6-C30 saturated or aliphatic amine) (¶ 0007).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included octylamine in the composition of Takeuchi as Wu teaches that octylamine is a suitable solvent for platinum metal precursors such as palladium chloride.
Takeuchi generically teaches that the solvent is organic, but fails to detail what solvent is selected.  Shiho teaches a process of forming an electrode of a platinum metal, such as ruthenium (Abst.; ¶ 0003) from a composition comprising platinum group metal precursors and explains that a suitable organic solvent is a mixture of a C1-C6 alcohol, such as propanol, and a C5 glycol ether, such as 
Shiho fails to discuss a ratio of the two solvents.  However, it is well understood in the art that the ratio of mixed solvents will determine the properties of the solution (e.g., the viscosity, boiling point, solubility, etc.).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a ratio of 2:1 alcohol:glycol ether with the predictable expectation of success depending on the desired solution properties.
Claim 5: Takeuchi teaches that palladium chloride is one example of a suitable precursor, but fails to teach palladium nitrate.  Wu teaches that palladium nitrate can be selected in place of palladium chloride as a palladium precursor (¶ 0005).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected palladium nitrate in place of palladium chloride with the predictable expectation of success.
Claim 12:  Wu further teaches that the palladium salt is 1-50% of the solution and that the amine solvent is provided in a ratio of 1:1 to 5:1.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the amine solvent in an amount of 3-40% with the predictable expectation of success.
s 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi, Wu and Shiho in light of Nara et al. (US 2009/0223815).
Claim 11:  Takeuchi fails to discuss the ratio of metal precursors.  Nara teaches a process of forming an electrode for electrolysis (Abst.) from a composition comprising a platinum group metal and cerium (Abst.) and explains that a suitable ratio between the platinum group metal and cerium is 50-98:1-49 (¶ 0033).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, because Takeuchi is silent regarding the ratio and because Nara teaches a suitable ratio, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a ratio of 1:1 to 10:1 with the predictable expectation of success.
Claim 13:  Takeuchi fails to teach the amount of amine included.  Nara, however, explains that the concentration of the solution can be selected depending on the desired amount of material needed (¶ 0036).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a concentration of platinum metal group and cerium precursor of 50-150 g/L with the predictable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.